Citation Nr: 0934839	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to July 
1965, from September 1965 to August 1966, and from October 
1967 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002 and 
December 2005 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in conjunction with these current claims.  The 
hearing was scheduled and subsequently held in January 2006.  
The Veteran testified at the hearing, and the transcript is 
of record.

The Veteran's claims were previously before the Board in 
December 2007.  The Board remanded the claims at that time 
for additional evidentiary development.  The development 
requested therein was completed, and the Veteran's claims are 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's character of discharge from his period of 
active service in the Army from September 1965 to August 1966 
was listed as "under conditions other than honorable;" 
therefore, any incident or event arising from this period of 
service, including the Veteran's daughter's death, cannot 
support service connection for a psychiatric disorder and is 
a bar to the payment of benefits.

2.  The evidence of record does not show that the Veteran 
engaged in combat.

3.  The Veteran's statements that he served as an air traffic 
controller in the Navy or witnessed a fellow sailor "walk 
into a propeller blade" lack credibility.

4.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.

5.  An acquired psychiatric disorder was not present in 
service, psychosis was not manifest to any degree within one 
year after service, and any currently diagnosed acquired 
psychiatric disorder is not attributable to any event, 
injury, or disease during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and psychosis may not be presumed to 
have been incurred within one year after the Veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a) (2008).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  
If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

II.  Service Connection For An Acquired Psychiatric Disorders 
Other Than PTSD

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  According to 38 C.F.R. § 
3.384 (2008), the term "psychosis" includes the following: 
a brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic disorder 
not otherwise specified (NOS), schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder. 

III.  Factual Background and Analysis

In this case, the Veteran contends that he has a variety of 
psychiatric disorders, including major depressive disorder 
and PTSD and that these conditions are related to his periods 
of active military service.  

First, the Veteran contends that he served as an air traffic 
controller in the Navy while stationed on board the U.S.S. 
Forrestal (CVA-59).  See Veteran's May 2005 statement.  The 
Veteran stated that he was on duty as an air traffic 
controller in 1962 when he erroneously diverted an airplane 
to a closed landing strip in Alghero, Sardinia.  The airplane 
subsequently crashed and its three-member crew was killed.  
Id.; see also January 2006 hearing transcript, p. 2.  The 
Veteran provided a partial copy of the U.S.S. Forrestal's 
history which confirms that this aircraft accident occurred 
on December 28, 1962.

The second incident which purportedly led to the Veteran's 
psychiatric problems occurred when the Veteran's six-month-
old child died in 1965 while he was in the Army.  A death 
certificate associated with the claims file showed that the 
Veteran's daughter died in December 1965.  In May 2008, the 
Veteran also alleged that he "was aboard ship and a man by 
the name of [redacted] walk[ed] into a propeller blade" 
and was fatally wounded.  See Veteran's May 2008 statement.  

Preliminarily, the Board notes that the death of the 
Veteran's daughter occurred in December 1965 during the 
Veteran's period of active service in the Army (i.e., from 
September 1965 to August 1966).  A notation on the Veteran's 
DD-258A Form showed the character of his discharge for this 
period of active service as "under conditions other than 
honorable."  The reason and authority listed for this type 
of discharge was "AR 635-208 SPN 28B."  

Pursuant to 38 C.F.R. § 3.12 (2008), if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  See also 38 U.S.C.A. § 101(2) (West 
2002).  

SPRs from his second period of active service revealed that 
the Veteran was absent without leave (AWOL) on two separate 
occasions for a period of approximately 20 days in December 
and January 1966, and again in March 1966.  A special court-
martial was convened in both instances and the Veteran was 
sentenced to a period of hard labor and forfeiture of money 
for a specified period of months.  Thereafter, the Veteran 
was sent to the stockade where he allegedly engaged in 
homosexual activity.  He was subsequently discharged from the 
Army "under conditions other than honorable" as a result of 
these incidents.  

Following the Board's December 2007 remand order, the RO 
issued an administrative decision in September 2008 in which 
it determined that the Veteran's actions during his second 
period of active service in the Army constituted persistent 
and willful misconduct under 38 C.F.R. § 3.12(d)(4).  
Accordingly, any incident or event arising from this period 
of service, including the Veteran's daughter's death, cannot 
support service connection in this case for a psychiatric 
disorder and is a bar to the payment of benefits.

The Board also notes that the Veteran's records do not 
reflect, and he has not alleged, that he received any of the 
decorations or awards traditionally associated with someone 
having engaged in combat such as the Combat Infantryman 
Badge, Purple Heart, or other awards signifying valor that 
could support a finding of having engaged in combat.  In the 
absence of such awards, the Veteran must show by other 
evidence that he engaged in combat.  The Board notes that 
VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a 
case-by-case basis.  The Board finds that the Veteran did not 
engage in combat with the enemy at any time during his active 
duty period based on the evidence of record.  In fact, the 
Board observes that the Veteran specifically denied combat 
participation during the February 2009 VA Compensation and 
Pension (C&P) PTSD examination.

Therefore, to support his service connection claim for PTSD, 
the Veteran must provide credible corroborating evidence to 
establish the occurrence of a claimed stressor.  See 
Dizoglio, supra; see also Doran v. Brown, 6 Vet. App. 283, 
289 (1994) (noting that a non-combat stressor must be 
corroborated by credible supporting evidence).  The Veteran 
does not have to provide information to corroborate every 
detail of a stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  However, the Veteran must provide 
sufficiently detailed information about at least one incident 
to enable VA to corroborate the stressor.  As described 
below, he has not done so here, even though this 
responsibility rests with him under 38 C.F.R. 
§ 3.159(c)(2)(i) and he had ample notice of the importance of 
a verified stressor in this case.  
   
Service personnel records (SPRs) associated with the claims 
file showed that the Veteran had active service in the Navy 
from December 1961 to July 1965, with service aboard the 
U.S.S. Forrestal in December 1962.  See generally, Veteran's 
Enlisted Performance Record.  The Board notes that there is 
no evidence of record, other than the Veteran's statements 
and his January 2006 hearing testimony, which indicated that 
he served as an air traffic controller while stationed aboard 
the U.S.S. Forrestal.  The SPRs associated with the Veteran's 
period of Naval service showed no evidence that he had the 
necessary training or acquired the necessary skills to serve 
as an air traffic controller, nor was there evidence to show 
that he was detailed to perform such a function.  In fact, 
the Veteran testified that he received no formal training as 
an air traffic controller and that his military occupational 
specialty (MOS) was listed as "Aircraft-Engine Mechanic" on 
the DD-214 Form.  See also January 2006 hearing transcript, 
p. 3.

Service treatment records (STRs) associated with the 
Veteran's period of active Naval service were completely 
negative for a diagnosis of or treatment for any psychiatric 
disorders, to include PTSD.  

Similarly, SPRs associated with the claims file showed that 
the Veteran had a period of active service from October 1967 
to August 1969 in the Air Force.  The Veteran's MOS was 
listed as apprentice reciprocating engine mechanic.  See DD-
214 Form.  STRs associated with this period of active service 
in the Air Force were also completely negative for a 
diagnosis of or treatment for any psychiatric disorders, to 
include PTSD.  However, the Veteran self-reported symptoms of 
depression, worry, trouble sleeping, and "terrifying" 
nightmares with night sweats.  See April 1969 Report of 
Medical Examination.  The examiner attributed these symptoms 
at least in part to the Veteran's treatment for indigestion 
and a duodenal ulcer.  The examiner further concluded that 
the "examinee can distinguish right from wrong, adhere to 
the right, and make an adequate defense on his own behalf.  
No defects found warranting separation under provisions of 
AFM [Air Force Manual] 35-4." 

The Board notes that the Veteran was the subject of an 
administrative discharge proceeding in June 1969.  The 
transcript of this proceeding is of record.  Following this 
proceeding, the Veteran was administratively discharged from 
the Air Force in August 1969 as a "Class III Homosexual" 
and given an honorable discharge.

The first pertinent post-service evidence of record is dated 
January 1999.  The Veteran presented to A. Villacastin, M.D. 
with subjective complaints of influenza-like symptoms, 
depression, and anorexia.  The impression was severe 
depression with anxiety, among other conditions.  

In August 2001, the Veteran presented to M. Brito, M.D. with 
subjective complaints of anxiety, depression, and 
hopelessness, among other symptoms.  The Veteran indicated at 
that time that he was "under a lot of stress," particularly 
as it pertained to managing his heating and air conditioning 
repair business.  The Veteran also reported feelings of 
agitation and depression following a visit from his 
grandchildren.  In particular, the Veteran complained that 
the grandchildren "just kept going to different parts of the 
house."  The impression was generalized anxiety disorder 
(GAD), rule out dysthymic disorder and major depression.

The Veteran was subsequently hospitalized at a private 
medical facility in December 2001 with a host of physical 
complaints including worsening abdominal discomfort, nausea, 
and vomiting.  The Veteran's past medical history was 
significant for gastritis with gastroesophageal reflux 
disease (GERD), chronic pain syndrome, depression, and 
anxiety.  The Veteran was found clinically dehydrated upon 
physical examination and given liquids intravenously.  The 
impression was depression with anxiety, among other 
conditions.

The Veteran was again hospitalized at a private medical 
facility in January 2002 with subjective complaints of severe 
depression, interrupted sleep, poor concentration, lack of 
appetite, and feelings of anxiety and hopelessness.  The 
Veteran also indicated that he disconnected his phone, was 
unable to work, and was "afraid because he is getting into a 
lot of debt and unable to pay it . . ."  The Veteran also 
acknowledged numerous marital and family stressors at that 
time.  The impression was severe major depression, rule out 
obsessive compulsive disorder (OCD), GAD.

The following month, in February 2002, K. Lister, LCSW 
administered a psychosocial evaluation.  The Veteran reported 
a past social history significant for abuse and numerous 
family stressors.  The examiner described the Veteran as 
"very anxious and overwhelmed" and noted that he had 
financial difficulties as well as problems with his spouse 
and children.  The Veteran was admitted for further 
evaluation.  A discharge summary associated with this period 
of inpatient hospitalization diagnosed the Veteran as having 
severe major depressive disorder (MDD) with psychosis and a 
history of GAD.  It was further noted that the 
"precipitant" for this hospitalization was marital and 
family problems.  

The Veteran was transferred to a VA mental health clinic in 
February 2002 and admitted for further evaluation after the 
Veteran's wife became dissatisfied with the private 
psychiatric care he recently received.  The Veteran reported 
having a history of depression for the past seven years, with 
worsening symptoms in the last few months.  The examiner 
noted that there were "financial issues" related to the 
Veteran's business.  The impression was dysthymia, rule out 
MDD.
  
In a nursing note associated with this period of VA inpatient 
hospitalization, the Veteran reported symptoms of depression 
for the last five years.  He also indicated that his symptoms 
worsened in the three months leading up to the 
hospitalization because he had to stop his air conditioning 
repair business.  The Veteran further indicated that his 
symptoms were exacerbated by the events of September 11.  He 
stated that these events led him to recall his experience as 
an air traffic controller in service when a plane that the 
Veteran was responsible for guiding crashed into a mountain, 
killing the crew.  The Veteran relayed feelings of guilt as a 
result of this incident and despite not being found 
responsible for the accident, according to the Veteran, he 
was nevertheless "haunted" by the experience.  A discharge 
summary associated with this period of inpatient 
hospitalization diagnosed the Veteran as having recurrent, 
severe MDD with psychotic features, "E/f schizoaffective 
[disorder], cannabis abuse."

The Veteran presented to T. Byrd, M.D. in April 2004 for 
private psychiatric care.  He reported chronic feelings of 
depression and anxiety for the past three to four years.  
During that time, it was noted that the Veteran demonstrated 
significant cognitive decline with decreased work 
productivity and a propensity to incorrectly do his job as a 
heating and air conditioning specialist.  The Veteran also 
reported auditory and visual hallucinations related to 
"Gumby people."  The Veteran attributed these particular 
symptoms to his role in a 1962 fatal aircraft accident while 
serving as a Naval air traffic controller.  The impression 
was recurrent, severe MDD with past psychotic features and 
severe GAD.  Dr. Byrd sought to rule out OCD.  A June 2004 
follow-up treatment note found the Veteran to have single 
episode MDD with mixed symptoms of psychosis. 

The Veteran presented to a VA medical facility in October 
2004 for an unknown purpose.  The examiner diagnosed the 
Veteran as having PTSD.  In a November 2004 follow-up 
psychiatric treatment note, the Veteran gave a past medical 
history significant for PTSD.  According to the examiner, the 
Veteran's PTSD symptoms stemmed from his role in providing 
the wrong directions to a pilot when the Veteran was an air 
traffic controller.  The pilot and its crew, according to the 
Veteran, were lost at sea and their bodies were never found.  
Following a mental status examination, the examiner diagnosed 
the Veteran as having MDD with psychotic features and chronic 
PTSD.

The Veteran reported to a VA mental health clinic in December 
2004 with subjective complaints of auditory hallucinations.  
The Veteran stated that the "dead soldiers" talked to him 
less frequently than in the past and that "this is the best 
he ever felt."  The impression was psychotic disorder, NOS, 
rule out schizophrenia, chronic PTSD, and tardive dyskinesia.  

The Veteran was admitted to a VA mental health clinic in 
November 2005 on two separate occasions after exhibiting 
progressively more hostile and inappropriate behavior towards 
his family.  Discharge diagnoses associated with these 
periods of inpatient hospitalization included bipolar 
disorder, manic with psychotic features and anticholinergic-
induced cognitive deficits, as well as bipolar disorder, type 
I, mood stabilized "e/f [schizoaffective disorder]."  See 
also December 2005 VA mental health clinic note.

The Veteran also submitted a buddy statement from P.C., a 
fellow sailor, dated December 2005.  P.C. indicated that both 
he and Veteran were assigned to the OC Division while aboard 
the U.S.S. Forrestal.  A photograph provided along with the 
statement confirmed this fact.  Additionally, P.C. indicated 
that he and the Veteran were responsible for operating the 
Pilot Landing Aid Television (PLAT) system and maintaining 
aircraft tracking boards during flight operations for all 
airborne aircraft.  P.C. further stated that he and the 
Veteran were also responsible for adding and removing 
aircraft from the tracking boards as the aircraft were 
launched or landed.  Part of this task involved monitoring 
the fuel level of airborne aircraft and alerting appropriate 
individuals when fuel supplies were low.

The Veteran testified before a decision review officer in 
January 2006 in support of the current claims.  In 
particular, he stated that as an air traffic controller on 
the U.S.S. Forrestal, he was charged with operating the DRT 
Boat Board on the night in question.  Specifically, the 
Veteran stated that:

. . . .when the aircraft start squawking 
their signal, you see how you can stack 
them up, and then you bring the ones 
with the worst gas, low fuel ones first.  
And I was trying to get this one in, he 
tried four times to catch the wire, and 
didn't catch the wire.  He had just 
enough fuel to go to Algero [sic] Air 
Force Base . . . and it didn't work.  
They just fell out of the sky and were 
never found.

In March 2006, the Veteran was admitted for inpatient 
psychiatric care at a VA medical facility.  He reported 
having suicidal thoughts and "seeing pilots around him."  
These pilots, according to the Veteran, perished under his 
watch as a Naval air traffic controller.  The Veteran further 
stated that he experienced guilt as a result of this in-
service incident.  The Veteran also reported numerous family 
stressors at the time of admission, including problems with 
his ill mother-in-law and difficulty coping with his children 
and grandchildren.  The impression was exacerbation of PTSD 
and depression.  See also March 2006 VA emergency department 
psychiatric consultation note.  A discharge note associated 
with this period of inpatient hospitalization diagnosed the 
Veteran as having an adjustment disorder with mood 
disturbance and bipolar disorder, type I, most recent episode 
depressed.  

The Veteran was re-admitted at a VA mental health clinic for 
additional treatment in April 2006 after reporting a four to 
seven-day course of worsening auditory and visual 
hallucinations, decreased sleep, and depressed mood, among 
other symptoms.  The Veteran again described seeing "smoke" 
which purportedly signified the three deceased airmen killed 
in a Navy aircraft accident described above.  The Veteran 
reported feelings of responsibility and guilt over their 
deaths because he served as an air traffic controller at the 
time of the accident.  The impression was bipolar disorder, 
type I mixed, and PTSD by history. A discharge note 
associated with this period of inpatient hospitalization 
diagnosed the Veteran as having an adjustment disorder with 
mood disturbance and bipolar disorder, type I, most recent 
episode depressed.  The examiner also noted that the Veteran 
had PTSD by history. 

In November 2006, the Veteran presented to a VA medical 
facility for a neurological consultation.  The Veteran's past 
medical history was significant for schizophrenia and 
depression.  The Veteran's wife further indicated that the 
Veteran's "illness" began in 1999-2000 after he began 
getting lost on customer calls as an appliance repairman.  A 
neurological examination and diagnostic studies were 
interpreted to show probable fronto-temporal dementia.  
The Board notes that the Veteran was a participant in VA's 
mental health intensive case management (MHICM) program, a 
program that involved in-home visits by VA medical staff.  
For example, a VA examiner reported at the time of a January 
2007 MHICM home visit that the Veteran was fixated with 
obtaining service connection through revision of his military 
records.  Additionally, it was noted that the Veteran 
experienced symptoms suggestive of PTSD as well as some 
paranoid ideation with auditory and visual hallucinations.  
The impression was schizoaffective disorder and mild 
dementia.

The Veteran was subsequently admitted to a VA medical 
facility in February 2007 for symptoms of dementia and 
paranoia.  A narrative summary associated with this period of 
inpatient hospitalization revealed that the Veteran's 
psychiatric problems began in 1999 after he had difficulty 
managing his heating and air conditioning business.  The 
Veteran purportedly got lost driving to job sites and forgot 
how to fix certain problems.  According to the Veteran, he 
became angry and frustrated at life at that time.  He also 
reported having intrusive thoughts related to a Navy aircraft 
accident that occurred on his watch as an air traffic 
controller.  The Veteran stated that the dead Naval aviators 
"tormented" him in his dreams.  He also reported a history 
of significant financial and marital conflict.

The Veteran submitted photographs in support of his current 
claim in May 2008.  One of the photographs, according to the 
Veteran, purportedly showed him working as an air traffic 
controller.  The Board also notes that the Veteran receives 
Social Security Disability benefits.  Private medical 
evidence considered in the award of these benefits was 
duplicative of the evidence of record and already described 
in detail above.

The Veteran was also afforded a VA C&P PTSD examination in 
February 2009.  The examiner reviewed the Veteran's claims 
file and noted that he had three periods of active service.  
The Veteran's MOS was noted to be airplane mechanic and the 
highest rank achieved was "E-3."  The Veteran stated that 
he served as an air traffic controller aboard the U.S.S. 
Forrestal in 1962 when an airplane for which he was 
responsible crashed, killing the three-man crew.  The Veteran 
also reported numerous symptoms typically associated with 
PTSD including upsetting memories triggered by conversation, 
nightmares, detachment, irritability, anger, impaired 
concentration, exaggerated startle response, and 
hypervigilant behavior.  The examiner also noted that the 
Veteran retired from work in 1999 as a result of a "memory 
impairment."

Following a mental status examination, the examiner concluded 
that the Veteran did not satisfy the DSM-IV criteria for a 
diagnosis of PTSD because he failed to endorse the requisite 
number of symptoms.  Moreover, the examiner concluded that 
there was no evidence of record to support the Veteran's 
contention that he served as an air traffic controller in 
service.  The impression was depressive disorder, NOS, and 
cognitive disorder, NOS, by history.  The examiner also 
concluded that it was "less likely as not" that either the 
Veteran's depressive disorder or his cognitive disorder were 
related to service.  In support of this contention, the 
examiner noted that the Veteran was not treated for either 
depressive disorder or cognitive disorder in service, and 
that the first evidence of these conditions was "several 
years after discharge."      

In May 2009, the RO issued a memorandum concerning the 
Veteran's alleged stressor involving the death of a "[redacted] 
[redacted]" aboard the U.S.S. Forrestal in 1962 or 1963.  
Specifically, the RO concluded that the Veteran failed to 
provide information sufficient to make a request to the 
United States Army and Joint Services Records Research Center 
(JSRRC).  According to the RO, the Veteran was informed of 
the need to provide information specific enough to 
corroborate the Veteran's alleged in-service stressor.  The 
Veteran provided an approximate year (within a two-year 
period) of the claimed stressful event, but was unable to 
provide a date within the requested two-month range.  
Furthermore, the RO indicated that despite a search of 
multiple death indexes and databases, there was no record of 
a "[redacted]" killed on the U.S.S. Forrestal in 1962 
or 1963.  Accordingly, the RO concluded that the information 
provided by the Veteran was insufficient to corroborate this 
claimed in-service stressor.   

The Board observes that the Veteran did not submit any 
additional evidence following the issuance of the May 2009 
Supplemental Statement of the Case (SSOC) which could be 
used to corroborate the claimed in-service stressors.
A.  PTSD

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for PTSD in this case.  The Board notes that the 
Veteran maintained the same stressors throughout the duration 
of his claim, but unfortunately, neither his claimed in-
service duties as an air traffic controller nor his version 
of a "[redacted]" death aboard the U.S.S. Forrestal 
in 1962 or 1963 are corroborated by the evidence of record.  
  
Where, as here, there is an absence of a combat-related 
stressor, the Veteran must provide credible corroborating 
evidence to establish the occurrence of a claimed stressor.  
See Dizoglio and Doran, supra (noting that a non-combat 
stressor must be corroborated by credible supporting 
evidence).  The Board concedes in this case that an aircraft 
crash occurred in December 1962 based on a partial history of 
the U.S.S. Forrestal's activities during that time period.  
The Board also acknowledges that the Veteran in this case 
served on the U.S.S. Forrestal at that time and was 
subsequently diagnosed as having PTSD in an October 2004 VA 
treatment note.  However, the medical record does not reflect 
what stressor resulted in the diagnosis, nor was there 
evidence of whether a diagnostic assessment performed.  

Shortly thereafter, in November 2004, the Veteran was again 
diagnosed as having chronic PTSD, a diagnosis rendered based 
on the Veteran's claimed role in providing the wrong 
directions to a pilot when the Veteran was a Naval air 
traffic controller stationed aboard the U.S.S. Forrestal.  
The airplane subsequently crashed and its three-member crew 
was killed.  See also VA treatment records dated November 
2004, March 2006, April 2006, and February 2007.  

The fact that VA treatment records associated with the claims 
file linked the Veteran's currently diagnosed PTSD to his 
claimed in-service duties as a Naval air traffic controller 
and his claimed role in the subsequent December 1962 aircraft 
accident aboard the U.S.S. Forrestal is insufficient to alone 
substantiate the current claim, particularly where, as here, 
the Veteran's assertions regarding the extent of his in-
service duties are outweighed by information contained in the 
SPRs.  

Evidence that is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
and a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  See Howell 
v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, an opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994).     

In this case, the Veteran's assertions that he served as an 
air traffic controller aboard the U.S.S. Forrestal in 1962 
are outweighed by the evidence of record.  As noted above, 
the Board concedes that the Veteran was stationed aboard the 
U.S.S. Forrestal at that time, but there is no evidence of 
record, other than the Veteran's statements and January 2006 
hearing testimony, which indicated that he served as an air 
traffic controller while stationed on board the U.S.S. 
Forrestal.  The SPRs associated with the Veteran's period of 
Naval service showed no evidence that he had the necessary 
training or acquired the necessary skills to serve as an air 
traffic controller, nor was there evidence to show that he 
was detailed to perform such a function.  In fact, the 
Veteran testified that he received no formal training as an 
air traffic controller. 

Furthermore, the Board notes that the Veteran entered the 
Navy in December 1961 as an enlisted sailor.  He was 
subsequently sent to the Naval Training Center and received 
instruction as an aircraft engine mechanic.  The Veteran's 
rank upon discharge from the Navy in July 1965 was E-3.  
Based on this evidence, the Board finds it wholly implausible 
that the Veteran would be tasked with serving as an air 
traffic controller given his rank, training (or lack 
thereof), and his limited time in service (approximately one 
year) at the time that the December 1962 aircraft accident 
occurred. 

The Board acknowledges that the Veteran's service buddy, 
P.C., indicated that he and the Veteran were responsible for 
operating the PLAT system and maintaining aircraft tracking 
boards during flight operations for all airborne aircraft.  
P.C. further stated that he and the Veteran were also 
responsible for adding and removing aircraft from the 
tracking boards as the aircraft were launched or landed.  
Part of this task involved monitoring the fuel level of 
airborne aircraft and alerting appropriate individuals when 
fuel supplies were low.

There was, however, no indication in P.C.'s statement that 
these duties were akin to those performed by an air traffic 
controller.  While the Veteran was ostensibly responsible for 
maintaining aircraft tracking boards and monitoring fuel 
levels of airborne aircraft, P.C.'s statement makes clear 
that he and the Veteran were responsible for "alerting 
appropriate individuals when fuel supplies were low."  In 
this regard, the Board also finds it highly unlikely that the 
Veteran, as a relatively inexperienced and untrained enlisted 
person, would have been afforded four opportunities to help 
land an aircraft with low fuel supplies in adverse conditions 
or be given the authority necessary to communicate with the 
aircraft to divert it to an alternate location for an 
emergency landing while providing assistance along the way.  
As such, the Board finds that any and all statements made by 
the Veteran concerning his in-service duties as a Naval air 
traffic controller lack credibility.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Here, the 
Veteran's statements concerning his claimed in-service duties 
as a Naval air traffic controller served as the basis for his 
currently diagnosed PTSD.  In light of the Board's 
determination that the Veteran's statements in this regard 
lack credibility, the Board further finds that any medical 
opinions of record which linked the Veteran's PTSD to his 
claimed in-service duties as an air traffic controller and 
his claimed role in the subsequent December 1962 aircraft 
accident are entitled to limited probative value because 
these opinions were based on an inaccurate factual history 
provided by the Veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006) (finding that reliance on a veteran's 
statements renders a medical opinion incredible only if the 
Board rejects the statements of a veteran); see also Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993) (finding Board may 
reject medical opinion based on facts provided by a veteran 
previously found to be inaccurate).    
Similarly, the Board finds that any statements made by the 
Veteran with regard to the manner in which he witnessed a 
"[redacted]" death as he "walk[ed] into a propeller 
blade" in 1962 or 1963 to lack credibility as well.  
Notably, the Veteran did not bring this claimed stressor to 
the Board's attention until May 2008, shortly before 
certification of the appeal to the Board and well after the 
Veteran's other claimed stressors were discounted.    

As noted above, the RO's May 2009 memorandum concerning this 
alleged stressor also concluded that the Veteran failed to 
provide information sufficient to make a request to the 
JSRRC.  According to the RO, the Veteran was informed of the 
need to provide information specific enough to corroborate 
this alleged in-service stressor.  The Veteran provided an 
approximate year (within a two-year period) of the claimed 
in-service stressful event, but was unable to identify a date 
within the requested two-month range necessary to make a 
request to JSRRC.  Furthermore, the RO indicated that despite 
a search of multiple death indexes and databases, there was 
no record of a "[redacted]" killed on the U.S.S. 
Forrestal in 1962 or 1963.  Thus, the Board finds that any 
statements made by the Veteran with regard to the manner in 
which he witnessed a "[redacted]" death lack 
credibility.

The Board is aware that the Veteran has submitted lay 
statements during the pendency of this claim expressing the 
opinion that he has PTSD related to claimed stressful events 
in service.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran or others are 
capable of observing symptoms related to a psychiatric 
disorder, but they are not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of this 
disorder or its relationship to service, if any.

In summary, the Board has considered the Veteran's statements 
as well as the evidence of record.  However, as noted 
previously, service connection for PTSD requires a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a non-combat veteran's stressor still must be 
verified by credible corroborating evidence. 

Given the fact that the Veteran's statements regarding his 
claimed in-service stressors lack credibility based on the 
evidence of record and the fact that the Veteran has not been 
able to provide other sufficiently specific information to 
corroborate his alleged in-service stressors despite repeated 
requests to do so, the Board finds that the Veteran does not 
have a corroborated in-service stressor.  See Coburn, supra.  
In the absence of a corroborated stressor, the Veteran's 
claim for service connection for PTSD must be denied.  

In any event, and of particular significance to the Board in 
reaching this conclusion is the fact that, despite occasional 
prior findings suggestive of PTSD, the most recent (and 
complete) examination conducted showed no evidence of a 
current finding of such a disorder.  Specifically, the 
February 2009 VA C&P PTSD examination report provides 
significant evidence against the claim as the examiner 
conducted a review of the claims folder and a mental status 
examination, and determined that (1) there was no evidence of 
record to support the Veteran's contention that he served as 
an air traffic controller in service; and (2) that the 
Veteran did not meet the requirements for a diagnosis of 
PTSD.  

Accordingly, the Board finds that entitlement to service 
connection for PTSD is not warranted in this case, and the 
claim must be denied.  


B.  Acquired Psychiatric Disorder

In light of the numerous psychiatric diagnoses of record, the 
Board has rephrased the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.  Medical evidence of record illustrates a major 
depressive disorder, depression, schizophrenia, paranoia, a 
bipolar disorder, generalized anxiety disorder, mild 
dementia, schizoaffective disorder, an adjustment disorder 
with mood disturbance, a psychotic disorder, NOS, and a 
cognitive disorder NOS.  See generally, Clemons v. Shinseki, 
23 Vet. App. 1, 5-6 (2009) (finding that a claim for PTSD 
cannot be a claim limited only to that diagnosis, but must be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that the Secretary obtains in support of the claim).

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an acquired psychiatric disorder other than 
PTSD in this case.  The Veteran's STRs were completely 
negative for a diagnosis of or treatment for an acquired 
psychiatric disorder.  

Although the Veteran self-reported symptoms of depression, 
worry, trouble sleeping, and "terrifying" nightmares with 
night sweats at the time of an April 1969 in-service 
examination, the examiner attributed these symptoms at least 
in part to the Veteran's treatment for indigestion and a 
duodenal ulcer.  The examiner also concluded that the 
"examinee can distinguish right from wrong, adhere to the 
right, and make an adequate defense on his own behalf.  No 
defects found warranting separation under provisions of AFM 
35-4."  There was also no evidence of psychosis within one 
year after discharge from service, and the first pertinent 
post-service evidence of record in this case is dated decades 
after discharge from service.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of decades between discharge from service and onset of 
the Veteran's psychiatric disorders is evidence against the 
claim.  Furthermore, although the Veteran has numerous 
currently diagnosed psychiatric disorders, there is no 
competent, probative medical evidence of record linking any 
of these disabilities on a direct basis to the Veteran's 
periods of active service. 

On the contrary, VA and private examination reports of record 
attributed the onset of the Veteran's psychiatric 
disabilities at least in part to family stressors, financial 
difficulties, and stress related to managing his heating and 
air conditioning repair business.  See VA and private 
treatment records dated August 2001, January 2002, February 
2002, and February 2007.  Most recently, the VA C&P PTSD 
examiner concluded in May 2009 that it was "less likely as 
not" that either the Veteran's depressive disorder or his 
cognitive disorder were related to service.  In support of 
this contention, the examiner noted that the Veteran was not 
treated for either depressive disorder or cognitive disorder 
in service, and that the first evidence of these conditions 
was "several years after discharge [from service]."      
   
The Board notes that the Veteran has expressed his own 
opinion that the currently diagnosed psychiatric disorders 
are related to service.  The Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno and Buchanan, supra.  However, the Court has also held 
that lay persons, such as the Veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  Espiritu and Jandreau, supra.  
Here, the Veteran is capable of reporting symptoms related to 
his psychiatric disorders, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of these disorders or their relationship to service, if any. 

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Despite the Veteran's self-
reported symptoms of depression and worry in service, the 
Veteran was not diagnosed with or treated for a psychiatric 
disability in service, and there was no evidence of 
continuity of symptoms after service until January 1999, 
decades after discharge from service.  There is also no 
credible, probative evidence linking any of the Veteran's 
acquired psychiatric disorders to service on a direct or 
presumptive basis.  Consequently, the Board finds that the 
Veteran failed to establish continuity of symptomatology in 
this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's psychiatric disorders to 
service on a direct basis would certainly be speculative, 
particularly where, as here, private and VA evidence of 
record showed that the onset of the Veteran's psychiatric 
disorders in 1999 or 2000 were at least in part related to 
non-service-related factors.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing numerous diagnosed psychiatric disorders, but the 
weight of the credible, probative evidence is against finding 
that these disorders, which occurred many years after 
discharge from service, are related to the Veteran's period 
of active service on a direct basis.  Furthermore, there is 
no evidence of psychosis within one year after discharge from 
service, and therefore, this condition may not be presumed to 
have been incurred in service.  

Accordingly, the Board finds that entitlement to service 
connection for an acquired psychiatric disorder is not 
warranted in this case.  The claim must be denied.  

IV.  Duty To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

In the present case, the Board finds that the VCAA 
notification provisions have been met by letters issued to 
the Veteran in March 2002 (with regard to his claim for 
service connection for an acquired psychiatric disorder other 
than PTSD) and in December 2003 (with regard to his claim for 
service connection for PTSD).  These documents informed the 
Veteran of what evidence was required to substantiate the 
service connection claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also provided with notice, in April 2006, of the information 
and evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  

Both correspondence were furnished to the Veteran prior to 
the initial adjudication of the respect claims.  In any 
event, the issues on appeal were subsequently (and most 
recently) readjudicated, and a supplemental statement of the 
case (SSOC) was issued, in May 2009.

With regard to VA's duty to assist, the Board finds that all 
of the relevant facts have been properly developed and that 
all available evidence necessary for an equitable resolution 
of the issues adjudicated herein has been obtained.  The 
Veteran's service treatment and post-service treatment 
records, as well as Social Security Disability records, were 
obtained and associated with his claims folder.  He was 
afforded a VA examination in connection with the current 
claims.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.



___________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


